Citation Nr: 0030053	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  98-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
subluxation of the left knee, currently rated 20 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had various periods of active duty for training 
(ACDUTRA), including in 1976, 1977, 1978, and 1979.  This 
appeal is from October 1997 and subsequent rating decisions 
of the Department of Veterans Affairs (VA) Chicago, Illinois, 
regional office (RO).  The October 1997 decision granted a 10 
percent rating for the left knee disability.  In May 2000, 
the RO awarded separate 20 and 10 percent ratings for 
subluxation of the left knee and for traumatic arthritis of 
the left knee, respectively.  The veteran proceeds with his 
appeal, seeking increased compensation for residuals of the 
injury without distinction as to which of the separately 
rated entities warrants an increase.  Consequently, the Board 
assumes both ratings are at issue.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) ("the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded").


FINDING OF FACT

1.  The veteran has moderate, recurrent, spontaneously 
reducing subluxation of the left knee with patellar crepitus, 
patellofemoral tenderness, and infrequent giving way.

2.  The veteran has degenerative changes of the left knee, 
confirmed by x-ray and manifested by essentially full range 
of motion with pain in the last several degrees of extension.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for recurrent 
subluxation of the left knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Code 5257 (1999).

2.  A rating in excess of 10 percent for arthritis of the 
left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2. 4.10, 4.40, 4.45, 4.59, Code 
5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal the veteran injured his knee 
in April 1976.  In May 1984 VA awarded service connection for 
residuals of the injury, and rated them noncompensable.  The 
veteran seeks an increased rating, asserting that his left 
knee has become worse.

VA outpatient records from March 1988 to February 1999 show 
that the veteran sought treatment for his left knee on three 
occasions.  In December 1997, he was seen to determine his 
physical limitations for participation in a VA vocational 
rehabilitation program (Compensated Work Therapy/Veterans 
Industries) (CWT).  He reported his left knee locked or gave 
out occasionally.  He walked on heels and toes with some 
difficulty.  Knee range of motion was pain free with good 
strength.  The impression was degenerative joint disease of 
the left knee.  Regarding CWT, he was to avoid strain on the 
left knee.

On outpatient examination in January 1998, the veteran's knee 
was stable, with 5/5 strength and full range of motion.  
There was crepitus in the patella without tenderness in the 
medial joint line.  There was no swelling.  The impression 
was chondromalacia patella.  He was advised to continue CWT.
On outpatient examination in October 1998, the veteran 
reported persistent left knee pain since injury in service, 
progressively worse over the last few years.  Examination 
revealed moderate patellofemoral crepitus, positive grind, 
positive medial/lateral joint line tenderness, positive 
varus/valgus laxity, negative Lachman's and zero to 125-
degree range of motion.  X-ray studies showed mild 
degenerative joint disease.  The impression was 
chondromalacia.

Records from the veteran's participation in CWT from December 
1997 to February 1999 include an initial program assessment 
of January 1998 indicating the veteran was to avoid knee 
strain.  The records are otherwise silent about the physical 
condition of his knee.  

On VA knee examination in October 1997, the veteran gave a 
history of a twisting injury of the left knee.  There was no 
surgery.  He complained of daily pain related to activity and 
positive popping and clicking.  The knee last locked up about 
two months previously.  It gave out about twice a week.  He 
denied periods of flare-ups and use of crutches, brace, cane, 
or other assistive devices.  He reported no episodes of 
dislocation or recurrent subluxation of the knee.  Pain 
increased with walking and climbing stairs.  On physical 
examination, there were patellofemoral tenderness and 
crepitus.  Active and passive range of motion were the same, 
zero to 140 degrees without pain throughout the range of 
motion.  There was lateral subluxation of the patella.  There 
was no joint line tenderness.  Medial and lateral cruciate 
and anterior and posterior cruciate ligaments were normal.  
McMurray's tests of the medial and lateral menisci were 
negative.  X-rays showed degenerative joint disease of the 
patellofemoral joint.  The diagnosis was patellar maltracking 
resulting in degenerative joint disease of the left 
patellofemoral joint.

On VA examination in May 1998, the veteran reported that left 
knee pain had progressed since October 1997.  There was a 
question whether the knee gave out.  He took 600 mg 
ibuprofen, as needed.  He denied periods of flare-up, use of 
any assistive devise, or history of surgery.  He did not 
describe any episodes of dislocation or recurrent 
subluxation.  He reported pain with prolonged walking, 
difficulty with climbing ladders, difficulty holding a job.  
Passive and active range of motion were equal, zero to 140 
degrees without pain on motion.  There was no additional 
limitation of motion or joint function due to pain, fatigue, 
weakness or lack of endurance following repetitive use.  
There was no objective evidence of painful motion, edema, 
effusion, instability or weakness.  There was no limitation 
of gait or functional limitation on standing or walking.  The 
left patella subluxated laterally.  There was crepitus and 
patellofemoral tenderness, but no joint-line tenderness.  
Medial and lateral cruciate and anterior and posterior 
cruciate ligaments were normal.  McMurray's tests of the 
medial and lateral menisci were negative.  X-rays revealed 
mild degenerative joint disease and flattening of the 
patellar undersurface.  The diagnosis was left patellar 
maltracking, recurrent subluxation with resultant 
degenerative joint disease.

An October 1998 memorandum from a VA physician essentially 
restated the examination findings and noted a plan for 
physical therapy of the left knee.

At a hearing before the undersigned in October 1998, the 
veteran reported his participation in CWT.  He testified that 
he last saw a doctor for his left knee in 1996, but that he 
would work in CWT in pain, because they did not want him to 
miss a lot of time from work.  He reported that his knee had 
given out on him two days before the hearing.  He estimated 
that his knee gave way 10 to 12 times per month.

On VA examination in April 2000, the veteran reported a 
history of knee injury in service, with no specific treatment 
for his left knee since then.  He could walk several blocks.  
His symptoms markedly worsened ascending or descending 
stairs.  He reported occasional popping, catching, giving 
way, and swelling.  On examination, the left knee had a small 
effusion.  The veteran had a slightly antalgic gait on the 
left.  Range of motion was zero to 140 degrees.  He had pain 
with flexion past 135 degrees.  There was no pain with 
extension to zero degrees.  McMurray's maneuver was negative.  
Knee ligaments were stable to testing in anterior, posterior, 
and varus/valgus planes.  There was some mild atrophy of the 
left quadriceps compared to the right.  He demonstrated left 
patellar subluxation with spontaneous reduction on flexion 
and on extension.  There was a palpable medial patellar spur.  
There was tenderness over the lateral facet.  There was some 
patellofemoral crepitus with range of motion.  There was a 
mild valgus deformity of the left knee.  A "Q" angle was 
elevated at 18 degrees.  The diagnosis was left 
patellofemoral subluxation with secondary osteoarthritis 
shown by x-ray.

The examiner opined that the left patellar subluxation was 
moderately severe, reduced with knee flexion, and without 
evidence of patellar dislocation or apprehension sign.  He 
opined that subluxation of the sort observed could allow the 
knee to give way if not spontaneously reduced because of 
sudden pain causing the quadriceps to give way, permitting a 
fall, but that such occurrence was infrequent by the 
veteran's report.  The examiner did not respond directly to a 
question whether giving way of the knee 10 to 12 times per 
month was consistent with the severity of the subluxation 
observed.  The examiner related the veteran's knee arthritis 
to the service-connected left knee injury.  Regarding 
limitation of motion due to arthritis, the examiner 
referenced the examination findings, indicating that there 
was no limitation of normal motion.

II.  Analysis

The appellant's allegation of increase in disability is 
sufficient evidence to well ground the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The claim is fully 
developed, and VA has assisted the veteran to obtain all 
pertinent records.  38 U.S.C.A. § 5107(a).  The Board 
remanded the issue on appeal in January 2000, in part, to 
obtain a contemporaneous VA examination.  The Board deems the 
April 2000 VA examination to be substantially compliant with 
the remand request. 

When rating a disability, the medical findings are compared 
to the criteria in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4, to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10.  Where an 
increase in the disability rating is at issue, "  the 
present level of the disability is the primary concern.  
. . .  [T]he regulations do not give past medical reports 
precedence over current findings."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The appellant's service connected residuals of a left knee 
injury are rated as two separate entities, recurrent 
subluxation (and/or lateral instability) of the knee, 
38 C.F.R. § 4.71a, Code 5257, and traumatic arthritis of the 
knee.  Code 5010.  Separate ratings of a knee are permissible 
where, as here, there is arthritis as well as separate and 
distinct additional disability such as recurrent subluxation 
or lateral instability.  See VAOPGCPREC 9-98. 

Recurrent subluxation of the knee is rated 10, 20, or 30 
percent when slight, moderate, or severe, respectively.  
Diagnostic Code 5257.  The several examinations of record do 
not show severe subluxation.  The April 2000 VA examiner 
reported moderately severe subluxation.  Regulation provides, 
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned."  38 C.F.R. § 4.7.

The veteran testified in October 1998 that his left knee gave 
way 10 to 12 times per month.  On April 2000 examination, he 
reported it happened infrequently.  Over 10 year's worth of 
outpatient records reveal only two instances of the veteran 
visiting a clinic for treatment of the left knee (one visit 
being for evaluation for the CWT program, not for treatment).  
Although he testified that he did not seek treatment because 
of reluctance to take time from his CWT, that testimony is 
not credible, because outpatient records show he sought 
treatment for other complaints during his participation in 
CWT.  Consequently, the Board concludes there are few records 
of treatment of the left knee because there was little need 
for treatment.  

The evidence shows subluxation that spontaneously reduces and 
infrequent giving way of the knee.  That picture does not 
more nearly approximate the extent of disability necessary 
for the next higher rating for recurrent subluxation of the 
knee.  Any recurrent subluxation or instability is not shown 
to be severe.  38 C.F.R. §§ 4.7, 4.71a, 5257.  Consequently, 
a rating in excess of 20 percent for such knee pathology is 
not warranted.

The veteran also has a 10 percent rating for traumatic 
arthritis of the knee, 38 C.F.R. § 4.71a, Code 5010, which is 
rated according to the criteria for degenerative arthritis.  
Degenerative arthritis, confirmed by x-ray, is rated based on 
the limitation of motion of the joint involved, unless the 
limitation of motion is less than that required for a 
compensable rating, in which case it is rated 10 percent 
disabling.  38 C.F.R. § 4.71a, Code 5003.  To obtain a 
separate rating for arthritis of the knee when the knee is 
service-connected and compensated for recurrent subluxation, 
there must be limitation of motion commensurate with a 
noncompensable rating and actual additional disability.  
VAOPGCPREC 9-98.  Pain on motion in an arthritic joint is 
also considered and rated at least 10 percent as limitation 
of motion, 38 C.F.R. § 4.59, even though motion is possible 
beyond the point where pain sets in.  VAOPGCPREC 9-98.

The veteran's has no actual or physiologic limitation of 
motion, therefore, his current 10 percent rating for 
arthritis of the left knee is not on that basis.  See 
38 C.F.R. § 4.71a, Code 5260 (flexion of knee limited to 60 
degrees rated noncompensable), Code 5261 (extension of the 
knee limited to 5 degrees rated noncompensable).  He does 
have pain in the range of flexion from 135 to 140 degrees.  
Pain on motion is deemed at least comparably disabling to 
limitation of motion.  38 C.F.R. § 4.59.  Limitation of 
motion less than that required for a compensable rating is 
rated 10 percent when arthritis is confirmed by x-ray. Code 
5003.  Taken together, these regulations and the facts in 
evidence support the current 10 percent, but no higher, 
rating for arthritis of the left knee.

The veteran does not have flare-ups of arthritis, according 
to multiple VA examinations.  Therefore, a higher rating 
based on additional functional impairment during flare-ups is 
not for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45.  The evidence does not show 
that there are other factors related to arthritis of the knee 
that cause functional impairment beyond that encompassed by 
the 10 percent rating for pain under 38 C.F.R. § 4.59.  The 
preponderance of the evidence is against a rating greater 
than 10 percent for traumatic arthritis of the left knee.


ORDER

A rating greater than 20 percent for recurrent subluxation of 
the left knee is denied.

A rating greater than 10 percent for traumatic arthritis of 
the left knee is denied.



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

 

